DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to.
Lines 7-8 state “The chassis not only with a simple structure, but also with a suspension…”. The sentence is unclear and is not grammatically correct. The examiner suggests amending the abstract to convey the message in a clearer manner.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4-5, 7, 10, 13-14, and 16 are objected to because of the following informalities:
Claims 1, 4-5, 7, 10, 13-14, and 16, as well as the specification, use the term “tire” when referring to the wheel of the chassis. While not required, the examiner suggests replacing the word “tire” with –wheel—
Claim 1, line 2 states “…disposed under the bottom…”, but should be amended to state –disposed under a bottom—
Claim 4, line 2 states “…the centre of the tire”, but should be amended to state –a center of the tire—
Claim 5, line 1 states “…the steering configured to”, but should be amended to state –the steering is configured to—
Claim 10, line 2 states “…a body, a shell, a bottom portion and a chassis”, but should be amended to state –a body, a shell, a bottom portion, and the chassis—
Claim 10, lines 2-3 state “…wherein the shell and the bottom portions”, but should be amended to state –wherein the shell and the bottom portion—

Claim 10, line 5 states “…disposed under the bottom…”, but should be amended to state –disposed under a bottom—
Claim 13, line 2 states “…the centre of the tire”, but should be amended to state –a center of the tire—
Claim 14, lines 1-2 state “…the steering configured to”, but should be amended to state –the steering is configured to—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the terms “steering shaft of the steering” and “steering shaft of the tire” are unclear. It is not immediately understood what the steering shaft of the steering 
In addition, claim 1, lines 9-10 and claim 10, lines 12-13 state that the controller can govern the height of the suspension through the suspension, which is unclear, as there is no explanation as to how the height of the suspension can be governed through the suspension itself. 
Also, there is insufficient antecedent basis for the limitations "steering shaft of the steering" and “steering shaft of the tire” in the claims.

Regarding Claim 10, there is insufficient antecedent basis for the limitation "mobility device" on line 5.

Regarding Claims 9 and 18, the terms “360-degree straight structure” and “360-degree rotating structure” fail to particularly point out or distinctly claim subject matter of the invention, as it is unclear as to what the terms are referring to. 
For the rejection written hereon, the examiner will interpret the cited claims as best understood.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff (EP1502843) in view of Blocher (DE 4005356).
Regarding Claim 1, Eckhoff discloses a chassis (1) which is connected with a mobility device (5), comprises: a suspension (machine translation of Eckhoff; paragraph [0021], lines 199-200) disposed under a bottom of the mobility device; a steering (4) connected pivotally to the suspension; and a tire (3) connected electrically and pivotally to the steering, and disposed under the steering; wherein a steering shaft (see 4) of the steering axially coincides with a steering shaft (see 3) of the tire, so the chassis can govern the turning (Par [0021], lines 201-206) direction of the tire and the height (Par [0017], lines 149-162) of the suspension through the chassis and the steering. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12)
However, Eckhoff does not explicitly disclose a controller connected electrically both to the suspension and the steering, the controller governing the turning direction of the tire and the height of the suspension.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the chassis of Eckhoff in view of the teachings of Blocher to include a controller to control the turning direction of the tire and the height of the suspension, as by doing so, the controller would be able to automate the process of turning and changing the height of the suspension (Blocher; Par [0015]).

Regarding Claim 2, Eckhoff, as modified, discloses the chassis, wherein the type of the suspension includes an independent type (Eckhoff; paragraph [0021], lines 199-204), a non-independent type or a mechanical leg type. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 3, Eckhoff, as modified, discloses the chassis, wherein the suspension is configured (Eckhoff; Par [0017], lines 149-162) to adjust the chassis height from the ground. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 4, Eckhoff, as modified, discloses the chassis, wherein the steering further comprises a damper (Eckhoff; Par [0021], lines 199-200) configured (see fig. 2) to 

Regarding Claim 5, Eckhoff, as modified, discloses the chassis, wherein the steering is configured to change the camber angle (see fig. 5), the inclination angle (see figs. 10, 11), the toe angle (see fig. 8) and the caster angle of the tire (see figs. 3-4). (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)
While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Eckhoff, as modified, teaches all of the structural limitations of the claim. 

Regarding Claim 7, Eckhoff, as modified, discloses the chassis, wherein the tire (Eckhoff; 3) is configured to a number, which is more than 2 and is an even number, and configured to a drum type or a spherical type. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 8, Eckhoff, as modified, discloses the chassis, wherein the motion of the chassis includes an obstacle mode (Eckhoff; fig. 12), a climbing mode (fig. 10), a stairs mode (fig. 11) and a turning mode (figs. 6-8). (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 9, Eckhoff, as modified, discloses the chassis, further comprises a 360-degree straight structure (Eckhoff; figs. 6-7) and a 360-degree rotating structure (fig. 8) when the chassis (1) is on the turning mode. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 10, Eckhoff discloses a robot (see fig. 1) applied for a chassis (1) the robot includes a body (see 1), a shell (see 5), a bottom portion (2) and the chassis, wherein the shell and the bottom portion are connected to each other by a pivot shaft (see figs. 1 and 5), and the chassis is connected pivotally (see fig. 1) to the bottom portion, and the chassis comprises: a suspension (machine translation of Eckhoff; paragraph [0021], lines 199-200) disposed under a bottom of the mobility device; a steering (4) connected pivotally to the suspension (12); and a tire (3) connected electrically and pivotally to the steering, and disposed under the steering; wherein a steering shaft (see 4) of the steering axially coincides with a steering shaft (see 3) of the tire, so the chassis can govern the turning (Par [0021], lines 201-206) direction of the tire and the height (Par [0017], lines 149-162) of the suspension through the chassis and the steering. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12)

Blocher teaches a robot comprising a chassis (1, 2, 3, 4) which is connected to a mobility device (29), wherein a controller (Machine translation of Blocher; Par [0015], lines 129-133) is connected to a suspension and a steering of the chassis so as to control the turning direction of the chassis. (Blocher; Paragraphs [0015]-[0029], figures 1-9)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the robot of Eckhoff in view of the teachings of Blocher to include a controller to control the turning direction of the tire and the height of the suspension, as by doing so, the controller would be able to automate the process of turning and changing the height of the suspension (Blocher; Par [0015]).

Regarding Claim 11, Eckhoff, as modified, discloses the robot applied for the chassis, wherein the type of the suspension includes an independent type (Eckhoff; paragraph [0021], lines 199-204), a non-independent type or a mechanical leg type. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 12, Eckhoff, as modified, discloses the robot applied for the chassis, configured (Eckhoff; Par [0017], lines 149-162) to adjust the chassis height from the ground. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 13, Eckhoff, as modified, discloses the robot applied for the chassis, wherein the steering further comprises a damper (Eckhoff; Par [0021], lines 199-200) configured (see fig. 2) to connect to the center of the tire. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 14, Eckhoff, as modified, discloses the robot applied for the chassis, wherein the steering is configured to change the camber angle (see fig. 5), the inclination angle (see figs. 10, 11), the toe angle (see fig. 8) and the caster angle of the tire (see figs. 3-4). (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)
While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Eckhoff, as modified, teaches all of the structural limitations of the claim. 

Claim 16, Eckhoff, as modified, discloses the robot applied for the chassis, wherein the tire (Eckhoff; 3) is configured to a number, which is more than 2 and is an even number, and configured to a drum type or a spherical type. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 17, Eckhoff, as modified, discloses the robot applied for the chassis, wherein the motion of the chassis includes an obstacle mode (Eckhoff; fig. 12), a climbing mode (fig. 10), a stairs mode (fig. 11) and a turning mode (figs. 6-8). (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Regarding Claim 18, Eckhoff, as modified, discloses the robot applied for the chassis, further comprises a 360-degree straight structure (Eckhoff; figs. 6-7) and a 360-degree rotating structure (fig. 8) when the chassis (1) is on the turning mode. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff (EP1502843) in view of Blocher (DE 4005356), as applied to claims 1-5, 7-14, and 16-18, in further view of Klassen (US 20160251044).
Regarding Claims 6 and 15, Eckhoff, as modified, discloses the chassis and the robot applied for the chassis, wherein the controller is connected electrically to both the suspension and the steering. (Eckhoff; Paragraphs [0014]-[0026], figures 1-12; also, Blocher; Paragraphs [0015]-[0029], figures 1-9)

Klassen teaches a robot comprising a chassis (12), wherein a controller (Par [0105]) is connected wirelessly to a suspension (20). (Paragraphs [0078]-[0105], figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the controller of Eckhoff, as modified, in view of the teachings of Klassen, so that the controller was wirelessly connected to the suspension and the steering, as by doing so, the controller could send and receive instructions without requiring the use of wires (Klassen; Par [0105]) which would allow for more freedom of movement of the chassis, and also reduce costs of the material required to manufacture the chassis.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potter et al. US 20190234453, Lee et al. 6131919, Ryan US 20070108712, Rambaud US 20170043643, Estier US 20170015168, Simula et al. US 8540040, Crane, III et al. US 4977971, Stetter et al. DE102006001055, Mailey et al. US 20160362147, Gettings et al. US 20160176452, Dawson et al. US 20150134202, and Boyer US 4022290.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3616